            Case 3:20-cv-05504-BHS-DWC Document 5 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ALLIXZANDER DEVELL HARRIS,
                                                          CASE NO. 3:20-CV-5504-BHS-DWC
11                             Petitioner,
                                                          ORDER SUBSTITUTING
12              v.                                        RESPONDENT
13      JEFFREY A. UTTECHT,

14                             Respondent.

15
            Petitioner Allixzander Devell Harris, who is proceeding pro se, filed a Petition for Writ
16
     of Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkt. 4. In his Petition, Petitioner named the
17
     Superior Court of Kitsap County as Respondent. See id. The proper respondent to a habeas
18
     petition is the “person who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243;
19
     Brittingham v. United States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249
20
     (9th Cir. 1989). Petitioner is currently confined at the Coyote Ridge Corrections Center
21
     (“CRCC”) in Connell, Washington. The Superintendent of CRCC is Jeffrey A. Uttecht.
22

23

24


     ORDER SUBSTITUTING RESPONDENT - 1
           Case 3:20-cv-05504-BHS-DWC Document 5 Filed 06/25/20 Page 2 of 2



 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 25th day of June, 2020.



                                                          A
 4

 5
                                                          David W. Christel
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
